DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/12/2021.  Claims 1-3, 6, 7, 10, 11, 13-17, 19-21, 24, 25, 27, 32 and 36 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julie McConihay on 3/17/2021.

4.	The application has been amended as follows:
Claim 11, lines 1-2, change “claim 10, wherein the at least one wax is emulsifying wax” to -- claim 1, further comprising at least one wax that is an emulsifying wax --.
Claim 16, lines 1-2, change “wherein methyl cellulose is present” to -- further comprising a methyl cellulose --.
Claim 17, lines 1-2, change “wherein xanthan gum is present” to -- further comprising a xanthan gum --.
Claim 32, lines 3-4, delete “such as at least two, at least three, or at least five fine-mesh filters:”.

Allowable Subject Matter

5.	Claims 1-3, 6, 7, 10, 11, 13-17, 19-21, 24, 25, 27, 32 and 36 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Terada et al. (US 2004/0105941).
Terada et al. disclose a packaging material such as cup having a paper layer and a first coating layer laminated thereon, said first coating layer comprises a first material and a second material, wherein the first material is a natural rubber or a derivative thereof, and the second material is a material selected from natural resins such as jelutong or guayule (claims 1 and 6, Figs. 2 and 8).
	Thus, Terada et al. do not teach or fairly suggest the claimed biodegradable bottle comprising a structural layer, wherein the structural layer comprises a fibrous substrate comprising at least one surface, wherein the at least one surface comprises a layer of coating, wherein the coating comprises a rubber and at least one additive that promotes biodegradation of rubber.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762